Citation Nr: 0425072	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-01 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
improved disability pension benefits, in the calculated 
amount of $11,986, to include the issue of whether the 
overpayment was properly created.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1956 and from January 1958 to April 1958.  He has been 
represented throughout his appeal by the North Carolina 
Department of Veterans Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of November 
2001, by the Committee on Waivers and Compromises (Committee) 
at the Winston-Salem, North Carolina Regional Office (RO), 
which denied the veteran's request for waiver of the recovery 
of an overpayment of improved disability pension benefits, in 
the calculated amount of $11,986.  A notice of disagreement 
with that determination was received in November 2001.  A 
statement of the case was issued in January 2002.  A 
substantive appeal was received in February 2002.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that the overpayment at issue was 
created due to the retroactive reduction of the veteran's 
improved disability pension award, after it was learned by 
the RO in March 2001 that the veteran had received unearned 
income in 1998.  In August 2001, action was taken to 
retroactively adjust the veteran's award to include the 
interest income, effective February 1, 1998; this action 
resulted in the creation of an overpayment in the calculated 
amount of $11,986.  

In this regard, the veteran contends that he was not at fault 
in the creation of the overpayment.  The veteran maintains 
that the overpayment occurred as a result of a 
misunderstanding.  The veteran indicates that he was unaware 
that money received as a result of an inheritance had to be 
reported.  He stated that he never imagined that interest 
from his savings was considered income.  The veteran also 
maintained that had the VA sent him a regular eligibility 
verification report (EVR), he would have realized that 
interest income was a computable income, and he would have 
provided the necessary information.  The veteran argued that 
the RO erred in failing to provide him with the form required 
to provide the income information.  

The Board concludes that further development of the evidence 
regarding the creation of the overpayment is in order.  It is 
not apparent from the record how the RO arrived at the 
$11,986 overpayment.  Moreover, the January 2002 statement of 
the case (SOC) indicates that, in August 2001, the veteran 
provided bank statements and information verifying the 
receipt of interest income in 1998.  The RO stated that they 
received "your" bank statements on August 2, 2001; 
thereafter, the RO processed an award in August 2001, "using 
the information provided in your bank statements."  However, 
the Board notes that confirmation of the income information 
which led to the overpayment has not been associated with the 
claims folder.  

Other reported documents are also absent from the claims 
folder.  These include the veteran's March 2001 report of 
income in 1998; and a letter from the RO in approximately 
September 2001, notifying the veteran of a reduction in 
benefits.

The missing documentation referenced by the RO should be 
associated with the claims folder.  

The RO should then conduct an audit that would reveal 
precisely what income was considered by it in calculating the 
veteran's countable income in order to derive the amount of 
his VA benefits, and what benefit amounts were due and paid 
to the veteran.  The determination of the proper creation of 
the overpayment is relevant to the veteran's request for 
waiver of that overpayment.  

In addition, in its decision of November 2001, the Committee 
held that it would not be against equity and good conscience 
to collect the debt in question because the veteran was at 
fault in the creation of the overpayment, and that failure to 
recover the debt would result in unjust enrichment.  However, 
in the statement of the case, issued in January 2002, it was 
determined that waiver of the denial of the debt based on 
"bad faith" remained denied.  The veteran was not provided 
with a statement of the case considering the question of 
equity and good conscience.

According to 38 C.F.R. § 19.29 (2003), a statement of the 
case must be complete enough to allow the appellant to 
present written and/or oral arguments before the Board.  In 
the present case, it is evident that the SOC is inadequate, 
as the RO not only failed to provide the veteran with clear 
reasons for denying the waiver request but also failed to set 
forth the applicable laws and regulations.  

The veteran appears to be arguing that the overpayment was 
created as a result of error by the VA.  In order for the 
Board to determine that the overpayment was not properly 
created, it must be established that the veteran was legally 
entitled to the benefits in question, or if there was no 
legal entitlement, then it must be shown that the VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (2003).  

The RO has not undertook formal adjudication of as to whether 
the overpayment in question was properly created (to include 
whether the overpayment was the result of sole administrative 
error), and it is noted that the issue of whether the 
overpayment was properly created is a matter for which 
adjudication must be accomplished as it was reasonably raised 
by the veteran.  The Court has concluded that it is improper 
to adjudicate an application for waiver without first 
deciding an appellant's challenge to the lawfulness of the 
debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 (1991); 
see also VAOPGCPREC 6-98.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.321(a)).  On remand, the RO should 
consider whether any additional notification is required 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. 106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)); 38 C.F.R. § 3.159(b) (2003).  

The Board finds that further development is in order prior to 
appellate disposition of this case.  Accordingly, the Board 
hereby REMANDS this case to the RO for the following actions: 

1.  The AMC or RO should ensure that all 
notice requirements of the VCAA are met.

2.  The AMC or RO should attempt to 
associate with the claims folder a copy 
of the bank statements submitted by the 
veteran in August 2001, which verifies 
his interest income for 1998; the 
veteran's March 2001 report of income in 
1998; and a letter from the RO in 
approximately September 2001, notifying 
the veteran of a reduction in benefits.  
If these documents are unavailable, that 
fact should be documented.

2.  Thereafter, the AMC or RO should 
prepare an audit of the veteran's pension 
account, setting forth the period of the 
overpayment at issue, the amounts due and 
paid to the veteran, the amounts of 
income considered in determining pension 
entitlement, and the medical expenses 
used to reduce countable income.  All 
income and expenses used to reduce 
countable income should be itemized in 
the report.  Once compiled, the audit 
report must be associated with the claims 
folder, and a copy must be sent to the 
veteran.  

3.  The AMC or RO prepare a written 
determination on the issue of creation of 
the overpayment including the period of 
the overpayment and whether the 
overpayment currently on appeal was due 
solely to administrative error on the 
part of VA.  The AMC or RO should provide 
the laws and regulations governing sole 
administrative error.  A comprehensive 
explanation of the RO's reasons and bases 
for that decision, should be prepared and 
incorporated into the claims folder.  

4.  If an overpayment remains, the 
veteran should be provided notice of the 
determination on the issue of creation 
assessed overpayment.  He should then be 
given an opportunity to complete and 
submit a current Financial Status Report 
(VA Form 20-5655), reflecting current 
income and expense date, for review by 
the Committee.  

5.  Thereafter, the Committee should 
review the claim for waiver of recovery 
of the above overpayment of disability 
pension benefits; in so doing, a 
determination should be made as to 
whether the veteran was free of fraud, 
misrepresentation or bad faith in the 
creation of the indebtedness and, if not, 
the Committee should determine whether 
the veteran committed fraud, 
misrepresentation or bad faith and 
explain its reasons for its decision.  If 
no fraud, misrepresentation or bad faith 
is found, the Committee should determine 
whether recovery of the overpayment would 
be against the principles of equity and 
good conscience as set forth in 38 C.F.R. 
§ 1.965 (2003).

6.  If the determination remains 
unfavorable to the veteran, both he and 
his representative should be furnished a 
supplemental statement of the case which 
specifically addresses the issue of 
creation of the overpayment.  It should 
also contain a citation to all other 
relevant law and regulations, including, 
if applicable, equitable elements set 
forth at 38 C.F.R. § 1.965(a) (2003).

The case should then be returned to the Board, if otherwise 
in order.  No action is required of the veteran until he 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	________	
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


